DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-7, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama US 2012/0249951 in view of Blah et al US 9,706,910(hereinafter Blah)
Regarding claim1, Hirayama teaches system comprising: a chassis; a first optical filter and a second optical filter, wherein: (a) the first and second optical filters are both included within the chassis, (b) the first optical filter has a first color and the second optical filter has a second color, (c) the first color is defined by a first red, green blue (RGB) value that is based on a combination of a first red value, a first green value, and a first blue value, (d) the second color is defined by a second RGB value that is based on a combination of a second red value, a second green value, and a second blue value, and (e) the first RGB value is unequal to the second RGB value([0047],an optotype  apparatus  includes different  color filters for left eyes and right eyes(red filter for left eyes and  green filter for right eyes) but does not teach and Blaha teaches non-transitory machine-readable medium having stored thereon data which, when used by at least one machine, causes the at least one machine to perform operations comprising: displaying an image on an electronic display while a line of sight between the electronic display and the second optical filter is obstructed(fig. 1  step 106 display object); changing a first display characteristic for the image, wherein the first display characteristic includes at least one of RGB value, transparency, contrast ratio, brightness, or combinations thereof(fig. 1 step 110, 112, 114 modify at least one property of the object); receiving a communication corresponding to the user being unable to recognize the image based on the changed first display characteristic(fig. 1 step 106 user input received ); storing the changed first display characteristic in at least one memory(fig. 1 step 116, Cln10 line33-44); conducting optical training with the user based on the stored changed first display characteristic(Cln10 line43-Cln11 line4).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the step of test/treatment of different eye related issues as in Blaha in order to reliable diagnose and treat sight relate issue reliably and effectively.

Regarding claim2,Hirayama teaches the system of claim 1 wherein the first color is more red than green and the second color is more green than red ([0047], red filter for left eyes and green filter for right eyes).
	
 Regarding claim3,Hiryama teaches  the system of claim 1 wherein the chassis includes a coupler for coupling the electronic display at a fixed distance from the first and second optical filters ([0006], [0018], [0025], fig. 4).

	Regarding claim4,Hirayama in view of  Blaha teaches  the system of claim 1 wherein changing a first display characteristic for the image comprises changing the first display characteristic for the image in response to a manual input by a user of the system, the manual input causing an adjustment of the first display characteristic (Blaha:Cln2 line61-67, at least some of the plurality of second objects are objects generated by modifying at least one property of the at least one first object, and wherein the perceptual target is determined based on the user input).
	The motivation for combining the prior arts discussed in claim1 above.

Regarding claim5, Hirayama in view of Blaha teaches the system of claim 1 wherein changing a first display characteristic for the image comprises changing the first display characteristic for the first image based on the first RGB value (Blaha: Cln22 line13-16, contras, brightness, color, saturation can be adjusted until the user perceives the object displayed).
The motivation for combining the prior arts discussed in claim1 above.

Regarding claim6, Hirayama in view of Blaha teaches the system of claim 1, the operations comprising storing the first RGB value in a memory, wherein changing a first display characteristic for the image comprises changing the first display characteristic for the image based on the stored first RGB value (Blaha: Cln2 line33-34, Cln22 line13-16, contras, brightness, color, saturation can be adjusted until the user perceives the object displayed).
The motivation for combining the prior arts discussed in claim1 above.

Regarding claim7, Hirayama in view of Blaha teaches the system of claim 1, wherein the optical training includes at least one of fusional vergence training, spatial vision training, or combinations thereof (Baha: Cln25 line 50-67, Cln26 line15-30, fusional range measuring).
The motivation for combining the prior arts discussed in claim1 above.
Claim19 is rejected for similar reason as discussed in claim1 above.
Claim20 is rejected for similar reason as discussed in claim5 above.
Allowable Subject Matter
Claims 8-18, 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484